Order entered October 1, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00369-CV

   MORGAN KEEGAN & CO., INC. AND MORGAN ASSET MANAGEMENT, INC.,
                              Appellants

                                              V.

 PURDUE AVENUE INVESTORS LP, MARY ANN HOWARD AND DANA HOWARD,
        AS TRUSTEE OF THE MOLLY A. HOWARD TRUST, Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-09-14448

                                          ORDER
       We GRANT appellants’ September 29, 2015 agreed motion for extension of reply

deadline and ORDER the reply brief be filed no later than October 12, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE